[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Columbus City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, Slip Opinion No. 2015-
Ohio-4304.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-4304
  COLUMBUS CITY SCHOOLS BOARD OF EDUCATION, APPELLEE, v. FRANKLIN
COUNTY BOARD OF REVISION ET AL., APPELLEES; PLATINUM LODGING, L.L.C.,
                                      APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as Columbus City Schools Bd. of Edn. v. Franklin Cty. Bd. of
                   Revision, Slip Opinion No. 2015-Ohio-4304.]
Taxation—Real-property valuation—When enforcing the statutory requirements
        for perfecting tax appeals, we avoid being hypertechnical—R.C. 5717.05’s
        “first-filed rule” trumps the “subsequent-appeal rule”—Board of revision
        was bound by the decision of the common pleas court—Board of tax
        appeals’ decision reversed, and cause remanded to the board of revision.
     (No. 2013-0514—Submitted July 7, 2015—Decided October 20, 2015.)
  APPEAL from the Board of Tax Appeals, Nos. 2012-A-2823 and 2012-A-3289.
                               ____________________
                                  SUPREME COURT OF OHIO




        Per Curiam.
        {¶ 1} This appeal concerns a real-property-valuation complaint pertaining
to tax year 2008 that was originally filed by Platinum Lodging, L.L.C.’s court-
appointed receiver on March 31, 2009. Appellant, Platinum Lodging, is the former
owner of the property at issue and was a party throughout the proceedings below.
The Franklin County Board of Revision (“BOR”) substantially reduced the
valuation, but Platinum Lodging and the current property owners filed an appeal in
the Franklin County Court of Common Pleas, which remanded the cause to the
BOR. On remand, the BOR dismissed the complaint on the grounds that the
complainant lacked standing. Thereafter, appellee Columbus City Schools Board
of Education (“school board”) and then Platinum Lodging perfected appeals from
the BOR’s dismissal order to the Board of Tax Appeals (“BTA”).
        {¶ 2} The BTA dismissed the appeals on the grounds that because the first
appeal had been filed in the common pleas court, the BTA lacked jurisdiction to
entertain an appeal from the BOR’s dismissal order on remand. Platinum Lodging
has appealed, and we now reverse the BTA’s order of dismissal as to Platinum
Lodging.1     We also remand this matter to the BOR with instructions that it
determine the value of the property in accordance with the earlier remand order
issued by the common pleas court.
                                  FACTUAL BACKGROUND
        {¶ 3} The March 31, 2009 complaint that initiated these proceedings
proposed a true value of $8,000,000 for tax year 2008 instead of the auditor’s
valuation of $24,500,000. The complaint identified Platinum Lodging as the owner
and “ARM (Receiver)”2 as the “complainant if not owner.” The complaint states



1
  Because the school board did not appeal its dismissal to this court, we leave the BTA’s dismissal
order in place with respect to the school board’s appeal.
2
  “ARM” stands for American Resort Management, which was appointed receiver for Platinum
Lodging when Wells Fargo sought foreclosure in 2008.




                                                2
                                January Term, 2015




that the complainant’s relationship to the property was “Court Appointed
Receiver.” On May 27, 2009, a countercomplaint was filed by the school board.
The countercomplaint sought retention of the auditor’s valuation for tax year 2008.
       {¶ 4} The complaint identified the complainant’s agent to be attorney
Clarence Mingo, and Mingo’s verified signature is on the complaint. Mingo was
subsequently named auditor of Franklin County later that same year, 2009.
       {¶ 5} The property at issue is a 16.592-acre site improved with a high-rise
hotel and a water park. It is located southeast of the point where I-70 intersects
Hamilton Road in eastern Franklin County. The auditor allocated $1,991,000 to
land value and $22,509,000 to the buildings.
       {¶ 6} The BOR held a hearing on September 20, 2010. At that hearing, a
case for decrease of value was presented by attorney Charles Bluestone, who
identified himself as “substituting in this case on behalf of Clarence Mingo who
was the attorney representing the property owner who owned the property as of
January 1st, 2008 [i.e., Platinum Lodging], which is the first past year at issue in
this case.” Bluestone advised that he was also appearing on behalf of Brownlee
Reagan and Jamal Lewis who were the property owners at the time of the hearing.
       {¶ 7} Platinum Lodging presented the testimony of three witnesses: Lance
Lehr, a vice president of ARM, the receiver; (2) Jamal Lewis, one of the new
owners who had recently purchased the property, and (3) Charlotte Kang, an
appraiser. When Platinum Lodging purchased the property, it was improved with
only the hotel. Platinum Lodging added additional rooms and the water park, which
was completed by 2006. But financial expectations were not met, and investors
brought in ARM to manage the property beginning in August 2007. The property
was put into receivership in March 2008, with ARM as receiver to manage the
property and an entity called HREC to attempt to sell it for the benefit of the
creditors. Over a two-year period, the property was marketed, and it was finally
sold to the entity of which Jamal Lewis was a principal, in July 2010, shortly before




                                         3
                                 SUPREME COURT OF OHIO




the BOR hearing. According to testimony regarding the conveyance-fee statement,
the 2010 purchase price was $5,510,518.
        {¶ 8} Platinum Lodging additionally presented an appraisal report, which
Kang explained in her testimony. Relying on the income and sales-comparison
approaches, she opined that the value of the property for 2010 was $6,800,000.
        {¶ 9} Also at the BOR hearing, the auditor’s delegate indicated that because
Clarence Mingo had been counsel for the property owner and later was named
auditor, the delegate would “abstain from the vote but remain on the panel for
administrative purposes.” On October 22, 2010, the delegates constituting the BOR
met and determined the value of the property based on the evidence presented. The
auditor’s delegate took the lead, proposing a new value of $5,510,500 for 2008, to
be carried forward according to law.
        {¶ 10} Despite his statement at the hearing that he would not vote, the
auditor’s delegate both proposed the new valuation and voted for it. The BOR
decision adopting the new value was issued on November 3, 2010.
        {¶ 11} Dissatisfied, Platinum Lodging and the new owners appealed to the
Franklin County Court of Common Pleas pursuant to R.C. 5717.05.3 Two events
of importance occurred at the common pleas court. First, the common pleas court
considered a motion filed by the school board that argued that the complaint had
been invalid because the receiver lacked written authority to file the complaint at
the time it was filed. Platinum Lodging responded with evidence of authorization
to file, and the common pleas court denied the motion on March 8, 2011, finding
that the school board’s arguments lacked merit.




3
  Separately, the school board prosecuted its own appeal from the reduction order to the BTA, but
the BTA dismissed that appeal on the grounds that the owners had filed first in the common pleas
court. See Columbus City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, BTA No. 2010-M-
3420, 2011 WL 857880 (Mar. 4, 2011).




                                               4
                                January Term, 2015




       {¶ 12} Specifically, the common pleas court stated that it disagreed with the
contention that the receiver, ARM, which had been appointed after foreclosure
proceedings were initiated, lacked written authority as required by the receivership
order, and therefore had no standing to file the BOR complaint. The common pleas
court set forth the following grounds for its decision:
          An e-mail and affidavit from the asset manager of the property at the
           bank indicated that she had given authority to file, first orally and then
           by e-mail, and the receivership order states that “written consent” of the
           bank was required, without specifying the form or timing of that
           consent;
          The bank itself, Wells Fargo, had made no objection to the filing;
          The school board, as a nonparty to the receivership case, was “in no
           position to dictate what approval is sufficient under the receivership
           order”;
          The school board waived the standing argument by not asserting it at
           the BOR.
The common pleas court specifically held that “approval is sufficient under the
receivership order. ARM acted with the written consent of Wells-Fargo, through
its agent, and therefore had standing to file the BOR Complaint.”
       {¶ 13} The second important event before the common pleas court was its
decision granting a motion to remand filed by the BOR and the auditor based on
the auditor’s delegate having failed to actually recuse himself from the vote. The
remand order was entered on April 6, 2012:


               The Court finds the Franklin County Auditor and Franklin
       County Board of Revision’s Motion to Remand to have merit and
       hereby GRANTS the same. It is undisputed that, when this matter




                                          5
                            SUPREME COURT OF OHIO




       was at the Board of Revision level, the Auditor’s representative on
       the board recognized a conflict of interest and indicated that he
       would abstain from voting. It is also undisputed that, despite the
       above, the Auditor’s representative nonetheless did vote on the
       matter. Given the above, the Court finds that remanding this matter
       to the Board of Revision is appropriate in order to resolve the
       conflict of interest recognized by the Auditor’s representative.
               Given the above, the Court hereby REMANDS this matter
       to the Franklin County Board of Revision. It is so ORDERED.


(Capitalization sic.)
       {¶ 14} The record concerning the proceedings on remand is sparse, but it
does show an August 24, 2012 order dismissing the complaint for the receiver’s
alleged lack of standing—the very issue previously determined to the contrary by
the common pleas court.
       {¶ 15} The school board prosecuted an appeal from the dismissal order to
the BTA on August 27, 2012, and Platinum Lodging, L.L.C., filed its appeal with
the BTA on September 20, 2012. The BTA consolidated the appeals and ordered
the parties to brief whether the BOR’s dismissal order should be affirmed. The
parties did so. Subsequently, on February 27, 2013, the BTA issued its decision
sua sponte dismissing the appeals on the grounds that the earlier appeal had been
prosecuted to the common pleas court.
       {¶ 16} Platinum Lodging has appealed.
                               MOTION TO DISMISS
       {¶ 17} We first address, as a threshold issue, the school board’s motion to
dismiss Platinum Lodging’s appeal to this court. The school board contends that
the appeal failed to vest jurisdiction in this court because Platinum Lodging failed




                                         6
                                  January Term, 2015




to serve the subsequent owners as appellees, as required by the seventh paragraph
of R.C. 5717.04.
        {¶ 18} The school board relies on Columbus City School Dist. Bd. of Edn.
v. Franklin Cty. Bd. of Revision, 114 Ohio St.3d 1224, 2007-Ohio-4007, 871 N.E.2d
602 (“Maple Canyon,” after the taxpayer), to support this contention. And Maple
Canyon relied on the reasoning of Olympic Steel, Inc. v. Cuyahoga Cty. Bd. of
Revision, 110 Ohio St.3d 1242, 2006-Ohio-4091, 852 N.E.2d 178. These cases
held that the service requirement in the seventh paragraph4 of R.C. 5717.04 is
mandatory and jurisdictional and that failure to comply requires dismissal of the
appeal. We will refer to this holding as “the Maple Canyon rule.”
        {¶ 19} The seventh paragraph of R.C. 5717.04 requires that service be
effected on all those persons to whom the BTA is required to send its decision under
R.C. 5717.03. R.C. 5717.03(B) requires the BTA to send a copy of its decision to
“the person in whose name the property is listed, or sought to be listed,” i.e., the
owner, if that person is not a party to the BTA appeal.
        {¶ 20} Here, Platinum Lodging is a former owner of the property and the
new owners are indicated on the record at the BTA. Thus, the BTA had a duty to
send its decision to the new owners and Platinum Lodging had to serve the new
owners as appellees in order to proceed with the appeal under the general rule. The
school board’s motion to dismiss states an entirely valid point, and Platinum
Lodging did not respond to the school board’s motion. Nor does the certificate of
service reflect service on the new owners. We must therefore assume that Platinum
Lodging did not in fact effect timely service on the subsequent owners.
        {¶ 21} When enforcing the statutory requirements for perfecting tax
appeals, we avoid being “hypertechnical” and refrain from “deny[ing] the right of


4
 R.C. 5717.04 was amended in 2013 and a new first paragraph was added. Thus, what Maple
Canyon and Olympic Steel refer to as the sixth paragraph of R.C. 5717.04 is now the seventh
paragraph. 2013 Sub.H.B. No. 138.




                                            7
                              SUPREME COURT OF OHIO




appeal on captious grounds.” Queen City Valves, Inc. v Peck, 161 Ohio St. 579,
583-584, 120 N.E.2d 310 (1954). Accord Buckeye Internatl., Inc. v. Limbach, 64
Ohio St.3d 264, 268, 595 N.E.2d 347 (1992) (“we are not disposed to deny review
by a hypertechnical reading of the notice”). Our review of the record before the
BTA reveals a factor not present in Maple Canyon: counsel for Platinum Lodging
also appeared on behalf of the subsequent owners in these proceedings. Indeed, not
only did Bluestone appear on behalf of the former and the new owners at the BOR
hearing; Bluestone also pursued the initial appeal to the court of common pleas on
behalf of both the old and the new owners.
       {¶ 22} Ohio courts have held that when two parties in a case are represented
by the same counsel, one party’s having received notice or knowledge in the case
imputes constructive notice or knowledge to the other. See Krieger v. Cleveland
Indians Baseball Co., 176 Ohio App.3d 410, 2008-Ohio-2183, 892 N.E.2d 461,
¶ 43 (8th Dist.) (because the same lawyer from the city’s law department
represented the original defendant named in the lawsuit [the police department] and
the later substituted proper defendant [the city of Cleveland], the city was on notice
of the suit within the statute of limitations even though it was not named until later),
rev’d on other grounds, Oliver v. Cleveland Indians Baseball Co. Ltd. Partnership,
123 Ohio St.3d 278, 2009-Ohio-5030, 915 N.E.2d 1205; Bainter v. P.P.G.
Industries, Inc., 4th Dist. Pickaway No. 80 CA 11, 1981 WL 5920 (May 7, 1981),
*2 (fact that same attorney represented the original defendant named in the lawsuit
and the substituted defendant meant that the substituted defendant was on notice of
the suit before the statute of limitations ran); State Dept. of Pub. Safety v. Freedom
Concepts, Inc., 10th Dist. Franklin No. 02AP-1289, 2003-Ohio-3748, ¶ 20 (in
forfeiture action, Department of Public Safety should have known the identity of
the actual owners of seized devices because that information was germane and
available in another lawsuit involving the department and the same devices and the




                                           8
                                 January Term, 2015




department was represented in that case by the same assistant attorney general as
in the forfeiture case).
          {¶ 23} We conclude that the principle of these cases extends to the present
situation. Here, counsel for the appellant, Platinum Lodging, has also been serving
throughout this litigation as counsel for the subsequent owners, with the result that
the notice of Platinum Lodging’s appeal may be imputed to those subsequent
owners under the doctrine of constructive notice.
          {¶ 24} Under these circumstances, we hold that the actual formality of
serving the new owners with the notice of appeal, though required by the statute,
does not run to the core of procedural efficiency, with the result that the defect does
not divest us of jurisdiction over this appeal. The motion to dismiss is therefore
denied.
R.C. 5717.05’S “FIRST-FILED RULE” TRUMPS THE “SUBSEQUENT-APPEAL RULE”
          {¶ 25} We will now review the BTA’s ruling dismissing Platinum
Lodging’s appeal. Relying on the reasoning of Columbus Bd. of Edn. v. Franklin
Cty. Bd. of Revision, 70 Ohio St.3d 344, 639 N.E.2d 25 (1994), the BTA noted that
pursuant to R.C. 5717.01 and 5717.05, “in the context of appeals from decisions of
county boards of revision, county courts of common pleas and [the BTA] have
concurrent jurisdiction.” BTA Nos. 2012-A-2823 and 2012-A-3289, 2013 WL
906961, *2 (Feb. 27, 2013). The BTA held that “in order to avoid potentially
conflicting determinations involving the same matter, once either a common pleas
court or [the BTA] has exercised jurisdiction over a matter, the other cannot
interfere with that tribunal’s authority.” Id. On that basis, the BTA dismissed both
the school board’s appeal and the property owner’s appeal.
          {¶ 26} In Columbus Bd. of Edn., we relied in part on what might be called
a “subsequent-appeal rule”: when a statute provides two avenues of appeal from
an administrative decision and an appeal is first prosecuted to one of the two
alternative tribunals, a later appeal from an administrative decision issued after




                                           9
                                SUPREME COURT OF OHIO




remand must be prosecuted to the same tribunal that exercised jurisdiction over the
first appeal. In Columbus Bd. of Edn., the first appeal had been prosecuted by the
property owner and the board of revision from a decision of the BTA to the Franklin
County Court of Appeals, which made a ruling and remanded to the BTA. After
the BTA issued its order on remand, the board of education appealed directly to this
court.
         {¶ 27} Noting that “a twist” in the case was that R.C. 5717.04 created two
avenues of appeal, one to the court of appeals and one directly to the Supreme
Court, we invoked the specific language of R.C. 5717.04 along with the general
“first-filed rule,” under which the first of two courts of concurrent jurisdiction to
take jurisdiction exercises it to the exclusion of the other tribunal. 70 Ohio St.3d at
345-346, 639 N.E.2d 25. We concluded that the BTA’s order on remand “could
not be appealed to this court.” Id. at 346.
         {¶ 28} As the BTA noted, it is evident that both the school board and
Platinum Lodging acted in a manner contrary to the subsequent-appeal rule in this
case. But a reading of R.C. 5717.05 makes it equally clear that the subsequent-
appeal rule did not apply to either appellant under these circumstances. Unlike R.C.
5717.04, which was at issue in Columbus Bd. of Edn., R.C. 5717.05 gives an owner
two options for appeal but gives a board of education only one option. It follows
that the subsequent-appeal rule, however salutary within its proper scope of
application, cannot be applied here, because it would deprive the school board of
the statutory right of appeal to the BTA that it would otherwise enjoy under R.C.
5717.01.
         {¶ 29} The subsequent-appeal rule is not mandated by statute, but is a
judge-made rule that is a logical extension of the first-filed rule. We cannot permit
a judge-made rule limiting subsequent appeals to interfere with a right of appeal
that is conferred by statute.




                                          10
                                      January Term, 2015




         {¶ 30} Moreover, once the school board had appealed the BOR’s dismissal
order to the BTA, R.C. 5717.05 left Platinum Lodging with no alternative but to
pursue its own appeal to the BTA rather than to the common pleas court.5 Namely,
R.C. 5717.05 states a “first-filed rule” in no uncertain terms as follows:


                  When the appeal has been perfected by the filing of notice
         of appeal as required by this section, and an appeal from the same
         decision of the county board of revision is filed under section
         5717.01 of the Revised Code with the board of tax appeals, the
         forum in which the first notice of appeal is filed shall have exclusive
         jurisdiction over the appeal.


Because the school board filed an appeal of the second BOR decision with the BTA,
the BTA possessed sole jurisdiction over appeals from the second BOR decision.
         {¶ 31} Moreover, the BTA’s dismissal cannot be justified as an application
of the first-filed rule of R.C. 5717.05. When the common pleas court remanded the
case to the BOR, it retained no jurisdiction. As a result, the parties, to use Platinum
Lodging’s phrase, “returned to the starting blocks” as far as litigating before the
BOR—with the proviso that the proceedings had to be conducted consistently with
the orders issued by the common pleas court during the pendency of the first appeal.
When an appellate court remands a case without retaining jurisdiction, it


5
  Because the effect of the BOR’s dismissal was to restore the $24,500,000 valuation by the auditor,
it is difficult to see how the school board was aggrieved by the order that it appealed to the BTA.
But the question of the school board’s standing as an aggrieved party before the BTA, if contested,
would probably be held irrelevant to the propriety of Platinum Lodging’s having filed its appeal at
the BTA, because R.C. 5717.05 ties the exclusivity of forum to the filing, not to the proper exercise
of jurisdiction by the first-filed forum. See Elkem Metals Co. Ltd. Partnership v. Washington Cty.
Bd. of Revision, 81 Ohio St.3d 683, 687-688, 693 N.E.2d 276 (1998) (when taxpayer filed a
complaint for one year of a triennial period, its complaint for another year of the same triennium
had to be dismissed because the taxpayer “filed” the earlier complaint under R.C. 5715.19(A)(2)
despite the fact that that earlier complaint was dismissed on account of a jurisdictional defect).




                                                 11
                              SUPREME COURT OF OHIO




relinquishes jurisdiction over the case, and that is true whether the case is remanded
to carry into execution a straightforward mandate or to conduct further proceedings
leading to new findings and conclusions. See Roberts v. Montgomery, 117 Ohio St.
400, 159 N.E. 475 (1927) (“when this court remands a cause for execution it
relinquishes its jurisdiction in that respect to the court of remand, and thus
confusion of jurisdiction and duplication of effort is obviated”).
       {¶ 32} It follows that Platinum Lodging acted properly in filing its own
notice of appeal at the BTA instead of in the common pleas court. The BTA’s
decision to dismiss that appeal must therefore be reversed.
   UNDER THE LAW-OF-THE-CASE DOCTRINE, THE COMMON PLEAS COURT’S
          RULING ON STANDING BARRED THE BOR’S DISMISSAL ORDER

       {¶ 33} Platinum Lodging seeks reversal of the BTA’s dismissal of its
appeal, and we grant that relief. With regard to the merits of its appeal to the BTA,
it advances no proposition of law before this court. We would therefore be justified
in remanding the cause to the BTA for further proceedings.
       {¶ 34} But the issue on appeal at the BTA was whether the BOR properly
dismissed the complaint for lack of standing when the common pleas court had
already ruled that there was standing.          Because that question involves a
jurisdictional issue, we have authority to address it, and we do so in the interest of
efficiency and for the purpose of vindicating the authority of the common pleas
court as a reviewing court. See Crown Communication, Inc. v. Testa, 136 Ohio
St.3d 209, 2013-Ohio-3126, 992 N.E.2d 1135, ¶ 27 (failure of appellant to articulate
argument did not bar the court from determining the issue, since the issue related
to the jurisdiction of the tax tribunals and hence derivatively to the court’s own
eventual jurisdiction of a tax issue on its merits), and cases cited therein.
       {¶ 35} It is true that Platinum Lodging conceded at oral argument that the
law of the case did not bind the BOR, but counsel’s concession does not change the
fact that the BOR lacked the authority to dismiss the case for lack of standing after




                                          12
                                January Term, 2015




the common pleas court ruled that there was standing. Nor does it matter that the
common pleas court allegedly declined counsel’s invitation to explicitly make its
ruling the law of the case: the law-of-the-case doctrine applies without the need for
any explicit invocation.
       {¶ 36} Beyond that, it is prudent and proper for us to invoke the law-of-the-
case doctrine under these circumstances. In HealthSouth Corp. v. Testa, 132 Ohio
St.3d 55, 2012-Ohio-1871, 969 N.E.2d 232, we held that an argument raised by the
tax commissioner was barred by the law-of-the-case doctrine, even though the
taxpayer did not assert the defense:


               We are justified in raising the doctrine sua sponte because
       we have held that the law-of-the-case doctrine reflects a strong
       public policy to “ ‘ensure consistency of results in a case, to avoid
       endless litigation by settling the issues, and to preserve the structure
       of superior and inferior courts.’ ” Brothers v. Morrone-O’Keefe
       Dev. Co., 10th Dist. No. 06AP-713, 2007-Ohio-1942, 2007 WL
       1196578, ¶ 35, quoting Hubbard ex rel. Creed v. Sauline, 74 Ohio
       St.3d 402, 404, 659 N.E.2d 781 (1996).


Id. at ¶ 31, fn. 2. The circumstances of this case are particularly disturbing with
respect to the BOR’s disregard of its duty to abide by the orders issued by a
reviewing court.
       {¶ 37} That the law-of-the-case doctrine dispositively applies, there can be
no doubt. “Absent extraordinary circumstances, such as an intervening decision by
the Supreme Court, an inferior court has no discretion to disregard the mandate of
a superior court in a prior appeal in the same case.” Nolan v. Nolan, 11 Ohio St.3d
1, 462 N.E.2d 410 (1984), syllabus. See State ex rel. Potain v. Mathews, 59 Ohio
St.2d 29, 32, 391 N.E.2d 343 (1979) (“The Constitution does not grant to a court




                                         13
                             SUPREME COURT OF OHIO




of common pleas jurisdiction to review a prior mandate of a court of appeals”);
State ex rel. Cordray v. Marshall, 123 Ohio St.3d 229, 2009-Ohio-4986, 915
N.E.2d 633 (affirming grant of prohibition against trial judge’s action that
contradicted rulings of the appeals court during an earlier appeal in the same case);
State ex rel. Crandall, Pheils & Wisniewski v. DeCessna, 73 Ohio St.3d 180, 652
N.E.2d 742 (1995) (granting writs of prohibition and procedendo ordering trial
judge to conduct proceedings consistent with remand order and not act contrary to
it).
         {¶ 38} Here, the law of the case at issue is the common pleas court’s
decision on whether the complainant had standing and, consequently, whether the
BOR had jurisdiction. As the “inferior court,” the BOR was bound by the standing
decision of the common pleas court, and it lacked authority to act contrary to it. To
find an example of an entity’s limited authority on remand in the administrative-
appeal context, we need look no further than Columbus Bd. of Edn., 70 Ohio St.3d
344, 639 N.E.2d 25. In that case, our primary ground for dismissing the appeal was
that the BTA had correctly carried into execution the mandate of the court of
appeals issued in the earlier appeal. Id. at 345. This court cited and relied on Potain
in so holding.
         {¶ 39} For the above reasons, we exercise our plenary authority over issues
concerning the jurisdiction of the tax tribunals to reverse the BOR’s dismissal order,
and we remand the cause to the BOR with instructions that it determine the value
of the property in accordance with the common pleas court’s remand order.
                                    CONCLUSION
         {¶ 40} We reverse the decision of the BTA, and we remand the cause to the
BOR with the instruction that it vacate its previous dismissal order and proceed to
determine the value of the property in accordance with the common pleas court’s
order.
                                                              Judgment accordingly.




                                          14
                              January Term, 2015




       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY, and
O’NEILL, JJ., concur.
       FRENCH, J., concurs in judgment only.
                             _________________
       Rich & Gillis Law Group, L.L.C., and Mark H. Gillis, for appellee
Columbus City Schools Board of Education.
       Bluestone Law Group, L.L.C., and Charles L. Bluestone, for appellant.
                             _________________




                                      15